Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a method, classified in A61M5/14244.
II. Claims 12-20, drawn to an apparatus, classified in A61M5/14244.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method could be done with an apparatus that does not require a user interface or a processor. Additionally, the apparatus may be used in a different method, one that does not require activating a needle deployment component. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Martin Miller on 10/13/2021 a provisional election was made without traverse to prosecute the invention of the apparatus, claims 12-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a storage device" in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
For purposes of examination the limitation “a storage device” is being interpreted as any structure that has the capability to store a plurality of movement profiles such as a memory device for storing data or executable instructions implemented by a processor (as disclosed in [0029] of the present application), or any other structure equivalent thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the user" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “a user”.
Claim 17 recites the limitation "the user" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “a user”.
Claim 19 recites the limitation "the user" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “a user”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 14-16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rioux (US Patent Pub 20170143900).
Regarding Claim 12, Rioux teaches an apparatus, comprising:
a storage device (512) operable to store a plurality of movement profiles, wherein the movement profiles storing motion parameters value indicative of motion of a needle deployment component (interpret 518 as the needle deployment component; [0030]; 514 
a user interface (520, 522, 524); and
a processor (510), at least a portion of which is implemented in circuitry coupled to the storage device and the user interface, the processor operable to perform functions, including functions to:
	detect motion of the needle deployment component (514 detects movement of the housing, 518 is within the housing, therefore 514 also detects movement of 518);
	compare the detected motion of the needle deployment component to each movement profile of the plurality of movement profiles ([0030] teaches comparing data to a threshold); 
	determine an operational mode of the needle component based on the comparison ([0030]; interpreting “the processor 510 determines that the person is having a seizure or experience some other serious medical event” as determining operational mode based on movement of the needle deployment component); 
	generate a notification indicating the determined operational mode of the needle deployment component ([0030-0031]);
	present the generated notification on the user interface ([0030-0031]); and
	adjust operational parameters based on the determined operational mode of the needle deployment component (see [0031] teaching that an adjustment may b4e made to the thresholds based on user response).
	Regarding Claim 14, Rioux teaches [0028 – 0031] the apparatus further comprising:
an inertial measurement unit coupled to the processor and having at least one of an accelerometer, a magnometer or a gyroscope, wherein the inertial measurement unit is operable to:

	generate one or more signals indicative of the determined parameters of the motion of the needle deployment component ([0028-0030] the notification of a serious medical event is partially based on these acceleration measurements and the motion of the needle deployment component).
	Regarding Claim 15, Rioux teaches the apparatus wherein the inertial measurement unit is further operable to determine at least one of: 
one or more directions of movement of the needle deployment component relative to three orthogonal reference axes (see [0028] teaching three axes x,y,z),
an amount of movement for each of the determined one or more directions of movement,
a timing for each of the determined one or more directions of movement, or 
a sequence of the determined one or more directions of movement. 
	Regarding Claim 16, Rioux teaches the apparatus wherein the processor is further operable to: compare the detected motion of the needle deployment component to an early deployment profile, wherein the early deployment profile relates to movement of the needle deployment component prior to a drug delivery device containing the needle deployment component being attached to the user (see [0030]; interpreting the comparison of the movement to a threshold as the comparison of the current movement to a movement prior to the device being used by a user). 
	Regarding Claim 18, Rioux teaches the apparatus wherein the processor is further operable to: compare the detected motion of the needle deployment component to a non-
	Regarding Claim 20, Rioux teaches the apparatus wherein the processor is further operable to: determine the operational mode of the needle deployment component based on determining that the detected motion matches at least one of a full deployment profile, a non-deployment profile, an early deployment profile or a partial deployment profile of the needle deployment component ([0030- 0031]; operational mode where the needle is deployed based on motion is interpreted as the full deployment profile, and the false alarm is interpreted as a non-deployment profile). 
Claim(s) 12-13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Despa (US Patent Pub 20160243318).
Regarding Claim 12, Despa teaches an apparatus comprising: 
a storage device (130) operable to store a plurality of movement profiles, wherein the movement profiles storing motion parameters value indicative of motion of a needle deployment component ([0064] interpret that the activation data includes needle deployment data; [0069]; Figs 7,8 teach parameters are stored; [0065] teaches parameters may include motion; interpret 984 as needle deployment component); 
a user interface ([0101]; status indicators are interpreted as a user interface); and 
a processor (150), at least a portion of which is implemented in circuitry coupled to the storage device and the user interface, the processor operable to perform functions, including functions to: 

	compare the detected motion of the needle deployment component to each movement profile of the plurality of movement profiles ([0118]; interpreted that the way the device can determine the state/condition is through a comparison made by processor 150); 
	determine an operational mode of the needle deployment component based on the comparison; ([0113] and [0118]; “state of device” is interpreted as operational mode, is partly based on whether the needle shield is retracted or not retracted)
	generate a notification indicating the determined operational mode of the needle deployment component [Fig 7; [0101] teaches status indicators); 
	present the generated notification on the user interface (Fig 7; [0101] status indicators interpreted as user interface; [0108]); and 
	adjust operational parameters based on the determined operational mode of the needle deployment component.  (Fig 7-8; teaches parameters that may be adjusted)
Regarding Claim 13, Despa teaches [0120 – 0121] the apparatus wherein the needle deployment component, upon activation, is configured to drive a needle and a cannula into the user and to retract the needle leaving the cannula into the user and to retract the needle leaving the cannula coupled to a user ([0120] teaches a device where there’s a needle and a catheter—interpreted as the cannula, and the needle being retracted after the catheter is inserted; [0121] teaches the device in [0120-0121] is similar to the devices 100 and 900; therefore it is interpreted that the device will still have a needle deployment component 984).
Regarding Claim 19, Despa teaches [0120-0121] the apparatus wherein the processor is further operable to: compare the detected motion of the needle deployment component to a full deployment profile, wherein the full deployment profile relates to the needle deployment . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Despa (US Patent Pub 20160243318) in view of Marlin (US Patent Pub 20170281877).
Regarding Claim 17, Despa teaches all elements of the claim mentioned above. Despa does not teach the apparatus wherein the processor is further operable to: compare the detected motion of the needle deployment component to a partial deployment profile, wherein the partial deployment profile relates to a needle not retracting after being inserted into a user. 
	Despa does teach that the device may have a needle and cannula be inserted into the user upon activation, and then have the needle retract into the injection device [0120]; however Despa stays silent to what may happen if the needle does not retract. 
	Marlin teaches [0121] an injection device with a control unit that provides an error notification when a malfunction or issue is detected with the device components. Additionally, Marlin teaches [0131] that the device may alert the user if the proper dosage was not completed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783